Citation Nr: 0311655	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  00-10 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1959 to 
November 1963.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho, which denied the benefit sought on appeal.

The appellant is the veteran's widow.  In an undated 
statement, the appellant requested a personal hearing.  In a 
May 2002 Informal Conference Report it was noted by the 
Decision Review Officer that the appellant requested a 
medical opinion in lieu of hearing.  The medical opinion was 
obtained in July 2002.  As such, the hearing request is 
deemed withdrawn.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2. The veteran died on May [redacted], 1998; his death certificate 
lists the immediate cause of death to be Ischemic 
Cardiomyopathy, with an underlying cause of Coronary 
Atherosclerosis.

3.  During the veteran's lifetime, service connection had not 
been established for any disability; consequently, a 
disability of service origin did not produce or hasten the 
veteran's death.  


4.  The medical and scientific evidence does not demonstrate 
that the veteran's fatal Ischemic Cardiomyopathy is related 
to the veteran's active military service or  manifested in 
the first post service year.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.102, 3.159, 
3.312 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act

Initially the Board notes that consideration has been given 
to the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)].  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Except for provisions pertaining to claims to reopen 
based upon the submission of new and material evidence, which 
are not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The RO previously denied the appellant's claim of entitlement 
to service connection for the cause of the veteran's death 
based, in part, on rationale that was then valid, but upon 
which, due to the recent change in the law, the Board may no 
longer rely.  Specifically, the RO at one time found that the 
appellant had not submitted evidence of a well-grounded 
claim.  The RO readjudicated the appellant's claim pursuant 
to the VCAA in an April 2002 rating decision.  

The current standard of review for all claims is as follows.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

In a rating decision and supplemental statement of the case 
(SSOC), both dated in April 2002, the RO denied the 
appellant's claim on the substantive merits, based on the 
standard of review articulated in this decision.  The Board 
finds, therefore, that the RO has adjudicated the appellant's 
claim under the correct standard.  

The Board will apply the current standard in adjudicating the 
appellant's claim.  VA has a duty to notify the claimant and 
his or her representative of any information and evidence 
needed to substantiate and complete a claim.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 [now codified as amended at 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].  After having 
carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue addressed in this 
decision.  Review of the record shows that in March 2001, the 
appellant's claim was remanded by the Board for further 
development and adjudication pursuant to the VCAA.  In a June 
2001 letter, the RO notified the appellant of the enactment 
of the VCAA and outlined in full detail exactly what evidence 
the appellant needed to submit with respect to her claim.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
veteran's service medical records and service personnel 
records have been associated with the claims folder.  Private 
medical records, as well as VA treatment records, have also 
been obtained.  The veteran's death certificate is of record.  
A nexus opinion as to the cause of the veteran's death was 
obtained in July 2002.  While the veteran's representative 
has requested that a tracer be placed to locate the veteran's 
original claims folder, the Board finds that in January 1992 
a thorough search was made for the veteran's claims folder 
and it was rebuilt.  The Board would note that there was no 
indication that the veteran was receiving compensation for a 
service-connected disability during his lifetime.  

The appellant and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
her claim.  The appellant has not identified, and the Board 
is not aware of, any additional outstanding evidence.  In 
sum, the facts relevant to the appellant's claim have been 
properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations. See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) ("Both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary.").  Therefore, 
there is no reasonable possibility that any further 
development could substantiate the claim.  Accordingly, the 
Board will address the merits of the appellant's claim.


Pertinent law and regulations

According to VA law, when a veteran dies from a service-
connected or compensable disability, VA shall pay dependency 
and indemnity compensation to such veteran's surviving 
spouse.  38 U.S.C.A. § 1310.  The law provides that service 
connection may be granted for disabilities resulting from a 
disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain 
chronic diseases specified by statute may be presumed to have 
been incurred in service if manifest within a certain 
prescribed time following service separation, usually to a 
degree of 10 percent within the first post-service year.  See 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because laypersons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The death of a veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  Service-
connected diseases or injuries involving active processes 
affecting vital organs receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(3).  Further, there are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  
Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).

Analysis

At the time of his death, the veteran was not entitled to 
service connection for any disability.  The death certificate 
indicates that the veteran died on May [redacted], 1998, at the age of 
56.  The immediate cause of death was Ischemic 
Cardiomyopathy, with an underlying cause of Coronary 
Artherosclerosis.  Status post coronary artery bypass graft, 
1994, was listed as another significant condition 
contributing to the death but not resulting in the underlying 
cause.  An autopsy was not performed.  

The appellant contends that the veteran's death was related 
to his period of active duty service.  In her June 2001 VA 
Form 21-4138, statement in support of claim, she indicated 
that her husband was treated for a suspected aneurysm of the 
cerebral vessel on the right carotid artery during his 
military service with unknown etiology.  The appellant 
further indicated that the veteran told her that his carotid 
artery disease was a result of tests performed during his 
military service in 1962. She concluded that the veteran had 
been treated for chronic residuals of artery disease since 
his discharge from service.

Service medical records confirm that the veteran had an 
aneurysm of the cerebral vessel, right carotid artery, in 
February 1962.  The cause was listed as unknown.  The 
physical examination was not remarkable.  The neurological 
examination revealed ptosis of the right eye, but otherwise 
was negative.  While the veteran had fluctuating 
hypertension, it was felt to be typical of a labile vascular 
response and not felt to be due to hypertension per se.  The 
medical consultant found that there was no indication for 
further treatment with regard to labile hypertension.  EEGs 
conducted in April 1962 and October 1963 were normal.  Upon 
separation examination in November 1963, the veteran's blood 
pressure was 140/80.  His heart and vascular system were 
evaluated as normal.  

VA outpatient treatment and hospitalization records dated 
between June 1987 and October 1992 reveal that the veteran 
had carotid artery disease.  The records also indicate that 
the veteran had an angioplasty in 1987.  Progress notes 
detail the veteran's smoking and alcohol dependence.  In June 
1991, hypertension was found to be well controlled.  In 
August 1992, the veteran was found to have no cardiac 
problems.

Private medical records dated between June 1992 and December 
1996, again reveal the presence of carotid artery disease.  
The veteran suffered an acute myocardial infarction in 
December 1992.  In January 1993, the veteran underwent an 
angioplasty.  In August 1994, the veteran had a coronary 
artery bypass.  The veteran also had a history of 
pancreatitis.

Finally, a VA medical opinion was obtained in July 2002.  The 
physician reviewed the contents of the claims folder, 
including the veteran's service medical records.  He 
indicated that he saw no connection between the veteran's 
medical complaints during active duty and the veteran's death 
from cardiovascular disease.  The reviewing physician stated 
that at the time of the veteran's military discharge there 
was no evidence of vascular disease.  It was noted that the 
veteran developed progressive vascular disease in the mid 
1980's, which ultimately led to the veteran's peripheral 
vasculature, carotid arteries, and coronaries.  The physician 
also indicated that the veteran had a long-standing history 
of smoking, which the veteran declined cessation even after 
he was treated for severe vascular disease.  The physician 
opined, "such tobacco use is virtually a guarantee of 
progressive vascular disease."  He concluded that he 
believed that the veteran's vascular disease was due to 
standard risk factors and was neither related to nor present 
during the veteran's active military duty.

Considering the evidence of record summarized in pertinent 
part above, and in light of the applicable laws and 
regulations, the appellant's claim for service connection for 
the cause of the veteran's death must be denied.  The 
competent medical evidence, most notably the July 2002 VA 
medical opinion, does not show that Ischemic Cardiomyopathy, 
is a disability that was incurred in or aggravated by 
service, caused or contributed to the cause of the veteran's 
death. While the appellant has contended that veteran's death 
was related to his period of active duty service, the Board 
finds this statement inconsistent with the evidence of 
record.  Moreover, the appellant is a layperson and as such, 
she is not competent to make a medical diagnosis or to relate 
a medical disorder to a specific cause. Espiritu at 494; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Accordingly, the preponderance of the evidence is against the 
claim for service connection for the cause of the veteran's 
death.  Consequently, the benefit-of-the-


doubt rule does not apply, and the claim must be denied. 
Gilbert, supra. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	John E. Ormond, Jr.
	Veteran's Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

